IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-17-00224-CV

                     IN THE INTEREST OF L.D.R., A CHILD


                            From the County Court at Law
                                Bosque County, Texas
                               Trial Court No. CV16151


                               ABATEMENT ORDER


       The appellant’s brief is overdue in this appeal.

       We abate this appeal to the trial court to conduct any necessary hearings within 7

days of the date of this Order pursuant to Texas Rule of Appellate Procedure 38.8(b)(2)

and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by Texas Rule of

Appellate Procedure 38.8(b)(2) and (3), if any, are ordered to be filed within 14 days of

the date of this Order. See id.

                                            PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal abated
Order issued and filed December 27, 2017